Citation Nr: 1242364	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for status post seroma of the right thigh (claimed as right leg condition).

2.  Entitlement to a rating higher than 10 percent for residuals of a right ankle fracture.

3.  Entitlement to service connection for a right foot disorder (claimed as plantar fasciitis).

4.  Entitlement to total disability based on individual unemployability (TDIU).

5.  Entitlement to an extraschedular rating for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 1974.  He also had periods of active duty for training in the Army National Guard and the U.S. Air Force Reserves from October 1993 to October 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of service connection for right foot plantar fasciitis, entitlement to TDIU, and entitlement to an extraschedular rating for right ankle residuals, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, D.C.


FINDINGS OF FACT

1.  A right leg/thigh disorder, diagnosed during the appeal period as right leg/thigh lipoma, seroma, and status post excision residuals, was not incurred during active duty service or commence during a period of active duty for training; and a malignant tumor was not manifest to a compensable degree within a year after active duty service.  

2.  The Veteran's right ankle fracture residuals disability has been productive of tenderness and pain, and of objective findings of plantar flexion to 35 degrees or less, throughout the appeal period.


CONCLUSIONS OF LAW

1.  A right leg/thigh disability was not incurred in or aggravated by service; and may not be presumed to have been incurred, during service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.306, 3.303, 3.307, 3.309 (2012).

2.  The criteria for a schedular rating of 20 percent for right ankle fracture residuals have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.27, 4.59, 4.71a, Diagnostic Code 5271 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  See also 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

Duties to Notify and Assist

Before addressing the merits of the issue decided in this decision, the Board is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) the information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's functioning.  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notification obligation in this case was accomplished by way of a letter to the Veteran dated in February 2007; prior to the RO's November 2007 rating decision.  The Veteran was notified of the evidence needed to substantiate the claim of service connection; namely, evidence of a current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The notice included a listing of evidentiary sources other than service records to support the claim, and apprised the Veteran of how VA determines disability ratings and effective dates. 

The Veteran was also notified of the evidence needed to substantiate his claim for an increased rating for his service-connected right ankle residuals disability; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's functioning.  

The Veteran was additionally notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.  

As for content of the VCAA notice, the letter complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as necessitated by the facts and circumstances in this case.  Specifically, the RO obtained service treatment records, VA treatment records, and private medical records.  In addition, and with regard to the claim for an increased rating for the right ankle disability, the Veteran was examined by private physicians for VA purposes in September 2007 and March 2011, and the reports of these examinations are sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  The examiners reviewed the claims file, and discussed the Veteran's history and symptoms with the Veteran.  They also performed requisite testing, and provided the necessary test results.  The Board accordingly finds this evidence to be sufficient for a decision in this matter, so further examination is not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Although an examination with regard to the claim of service connection for a right leg/thigh disorder was not done, as there is no assertion or evidence of a right leg disorder during active duty service, and no assertion or evidence that a right leg injury or disease commenced during a period of active duty for training, an examination for an opinion as to a nexus to service is not warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims herein addressed on the merits.  The Board accordingly finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

II.  Service connection, right leg/thigh

In September 1974 the Veteran separated from the U.S. Army after three years of active duty service.  In 1993 he entered the National Guard/Reserves.  In July 2007 he filed for service connection for a right leg condition; and in October 2009 he was discharged from the National Guard/Reserves.  

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 C.F.R. § 3.303(a). 

"Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  

Active military, naval, and air service includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. §§ 3.6(a), 3.7(r).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110, as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.385. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for malignant tumors or tumors of the brain, spinal cord, or peripheral nerves, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

For the reasons that follow, the Board finds that the claim for service connection for a right leg/thigh disorder must be denied.  

Private medical records dated in 2005 advise that a seroma was removed from the right thigh in the year 2000, with residual paresthesia; and VA treatment records dated in 2008 note that a lipoma was excised from the right leg some 5 years previously.  There is, however, no record of any complaints of, or treatment for, a right leg/thigh disorder during active duty service, and no information or evidence that a tumor (or any other growth) formed during a period of active duty for training, so service connection under 38 C.F.R. § 3.303(b) is not warranted.  

There is also no evidence of a malignant tumor or a tumor of the brain, spinal cord, or peripheral nerves within the year after the Veteran's separation from active duty service, so service connection under the presumptive provisions of 38 C.F.R. § 3.307(a) and 3.309 is not warranted.. 

Additionally, while National Guard/Reserve records dated in 2002 note that the Veteran had a benign fatty tumor removed from the right thigh in 1985 and 2000, there is no record of any symptoms prior to 1985, so service connection under the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) is likewise not warranted.

Nevertheless, service connection may still be granted after considering all the evidence, including that pertinent to service, under 38 C.F.R. § 3.303(d).  The question is whether there is competent evidence of a nexus to service.  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Under certain circumstances, the claimant, as a lay person, is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the claimant, as a lay person, is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d 1372, 1377. 

Although a growth in the body's fatty tissue is capable of lay observation (see Barr v. Nicholson, 21 Vet. App. 303 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology)), the Veteran, significantly, never reported, while on active duty, or during a period of active duty for training, any fatty tissue symptoms whatsoever; and there is no evidence in military medical records which suggests otherwise.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to opine as to the onset of those symptoms of a tumor that are not capable of lay observation.  Accordingly, competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

The Veteran's current right leg/thigh complaints, namely, burning sensation, numbness, and tingling, have been diagnosed by his private treatment physician as related to the excision of right thigh fatty tumor(s) and a seroma, and there is no medical evidence of record to the contrary.  There is also no medical evidence of record that suggests that the Veteran's fatty tumor(s) and/or seroma began during his active duty service, or during a period of active duty service; and no medical evidence of record that relates the Veteran's fatty tumors and/or seroma to service.  

To the extent the Veteran's statements are offered as proof of incurrence during active duty or a period of active duty for training, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to the claim.  In so finding, the Board recognizes that the Veteran is competent to describe his symptoms (see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); however, as there is no lay or medical evidence of any symptomatology until more than 10 years after active duty service; or during a period of active duty for training, to the extent that the Veteran's statements are offered as proof of continuity, the Board does not find these assertions to be credible, and they are accorded less probative weight.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).

Additionally, to the extent that the Veteran's statements are offered as a lay opinion on causation of a disorder that began after service, that is, an association between his right leg/thigh growth(s) and his active military service, VA caselaw provides that a lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge.  See Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  And, again, it is not argued or shown that this Veteran is qualified through specialized education, training, or experience to opine as to the genesis of his fatty tumor(s) or seroma.  

And considering the lapse in time between active duty service and the first manifestation of a fatty tumor or seroma for more than 10 years after active duty service, the Board finds that an opinion as to an association between this Veteran's right leg/thigh growths and status post excision residuals and his active duty service is beyond the Veteran's lay capacity.  The Veteran's statements on the question of causation are therefore not competent medical evidence and are of no probative weight.  Owens v. Brown, 7 Vet. App. 429.

Where, as here, the determinative question involves a nexus or causation, and a lay assertion on medical causation is not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

The record does not contain competent medical evidence which suggests that the Veteran's right leg/thigh growths and status post excision residuals are related to service.  The weight of the evidence is consequently against the Veteran's claim of service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (noting that when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.).  As the weight of the evidence is decidedly against the Veteran's claim, service connection, on a direct and presumptive basis, for a right leg/thigh disorder, diagnosed as right leg/thigh tumor(s) and seroma and status post excision residuals, must be denied, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§3.303, 3.309.

III.  Increased rating, right ankle

In a rating decision in October 1980, the RO granted service connection for residuals of a right ankle injury with an evaluation of 10 percent under the provisions of Diagnostic Code 5271.  

In January 2007, the Veteran filed his current claim for an increased rating.  The Veteran's left ankle disability has been evaluated under the provisions of Diagnostic Code 5271 throughout the appeal period.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Within the musculoskeletal rating schedule, Diagnostic Code 5271 provides for a 10 percent rating for moderate limitation of motion of the ankle, and a 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent rating is also warranted for ankylosis of the subastragalar or tarsal joint in poor weight bearing condition; malunion of the os calcis or astragalus, with marked deformity; or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274.  

For VA rating purposes, normal range of motion on the ankle is 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The U.S. Court of Appeals for Veterans Claims (Court) has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The Board will also consider whether this case presents other evidence that would support a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal system is primarily the inability, due to damage in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements"), 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  38 C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does not require a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Consideration of pain and functional loss is required only with respect to those Diagnostic Codes where the basis for rating is limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Weakness is as important as limitation of motion; thus, a part which becomes disabled on use must be regarded as seriously disabled.  However, a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

The rating schedule does not define the terms "moderate," and "marked;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.  

There is no basis for a rating higher than the maximum schedular rating for additional limitation of motion due to pain or functional loss.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998); see also Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 pertain to limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing are also related considerations.

In September 2007 the Veteran was examined, at the behest of VA, by a private physician for VA compensation purposes.  During the examination the Veteran complained of daily pain in the right ankle of about two hours in duration, with some stiffness, occasional swelling, giving way, and fatigability.  He stated that his right ankle pain was brought on by physical activity and stress, and said that his right ankle symptoms affected his ability to walk and run long distances, and to ascend or descend stairs.  Physical examination found no dorsiflexion, plantar flexion, inversion or eversion deformities.  Right dorsiflexion was to 20 degrees, with pain at 20 degrees; and right plantar flexion was to 30 degrees, with pain at 30 degrees.  The examiner added that there was increasing pain without fatigue, weakness, lack of endurance and incoordination with repetitive motion of the right ankle, but no additional limitation of motion, and no malunion of the os calcis or astragalus.  X-rays showed no evidence of fracture, dislocation, or destructive lesion.  The joint spaces were normal, and the soft tissue were unremarkable, but there was a small posterior plantar calcaneal spur.  Diagnosis was status post fracture of the right ankle with residual of painful and decreased range of motion, and increased pain with repetitive motion.  

In March 2011 the Veteran was accorded another examination by a private physician for VA compensation purposes.  During the examination he complained of right ankle weakness, stiffness, swelling, heat, giving way, lack of endurance, fatigability, tenderness, and pain, but denied any redness, locking, deformity, drainage, effusion, subluxation, or dislocation.  He also complained of difficulty with standing and walking, and said that he had had to retire early due to not being able to stand.  The examiner noted that the Veteran walked with a normal gait.  Physical examination of the right ankle found tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  Right dorsiflexion was to 20 degrees, with pain at 20 degrees; and right plantar flexion was to 45 degrees, with pain at 35 degrees.  There was no additional limitation on repetitive motion.  X-rays of the right ankle were within normal limits, but there was a small osseous spur on the heel of the right foot.  Diagnosis was status post right ankle fracture.  

Based on a full review of the evidence of record, the Board finds that the preponderance of the evidence supports a rating of 20 percent under the assigned schedular criteria throughout the appeal period.  38 C.F.R. §§ 4.3, 4.7. 

The Veteran has had normal dorsiflexion of the right ankle throughout the appeal period, and no ankylosis, malunion of the os cacis or astragalus; or astragalectomy of the right ankle at any time during the appeal period.   He does, however, complain of daily right ankle pain that is heightened during flareups, and right ankle plantar flexion is decidedly below normal.  See 38 C.F.R. § 4.71a, Plate II.  On physical examination in September 2007, and again in March 2011, there was objective evidence of at least 10 degrees of functional loss of plantar flexion due to pain.  And in a statement in September, 2011, the Veteran indicated that the full extent of his right ankle pain on motion may not have been apparent during his physical examination because of the palliative effects of his medication.  

Based on the objective medical evidence and the Veteran's lay assertions, when interpreted in the light of the whole recorded history, and reconciling the various reports into a consistent picture (38 C.F.R. § 4.2), the Board finds that the Veteran's right ankle disability picture more nearly approximates the "marked" limitation of motion provisions of Diagnostic Code 5271 at all times during the appeal period.  See 38 C.F.R. § 4.7 (providing that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating).  The criteria for the highest rating of 20 percent are accordingly met throughout the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Reasonable doubt has been considered and accorded in the grant of this increased rating.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Consideration of a higher rating under 38 C.F.R. §§ 4.10, 4.40, and 4.45 is not warranted since the Veteran has now been assigned the maximum schedular rating under the assigned diagnostic criteria.  DeLuca v. Brown, 8 Vet. App. 202.  See also VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998) (holding that there is no basis for a rating higher than the maximum schedular rating for additional limitation of motion due to pain or functional loss).


ORDER

Entitlement to service connection for status post seroma of the right thigh (claimed as right leg condition), is denied.

Entitlement to a higher schedular rating of 20 percent for right ankle fracture residuals is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In addition to the foregoing, the Veteran seeks service connection for a right foot disability (claimed as right foot plantar fasciitis), including as secondary to his service-connected right ankle disability.

In February 2011, the Veteran was examined by a private internal medicine physician for VA purposes with regard to his right foot claim.  During the examination the Veteran reported that he had had to take early retirement from his Post Office job because he was unable to stand.  Physical examination found right foot tenderness, and palpation of the plantar surface revealed slight tenderness.  X-rays were abnormal, and showed a small osseous spur on the posterior calcaneus.  The diagnosis was small osseous spur; so, because it was not plantar fasciitis, an opinion as to a nexus to service or a service-connected disability was not provided.  However, VA medical records (including VA emergency room and Podiatry Clinic records) dating from 2003 show a diagnosis of, and treatment for, plantar fasciitis.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  Additionally, in argument dated in November, 2012, the Veteran's representative pointed out that the Veteran was not a medical professional, and had merely characterized his claim as service connection for plantar fasciitis because that was the diagnosis that had been made by VA providers.  He then stated that the Veteran was seeking service connection for a right foot disability; whatever the diagnosis.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (providing, in essence, that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his affliction).  

As the March 2011 physician did not provide an opinion on service connection, the evidence is inadequate for a decision in this matter, and the Veteran should be accorded a new examination.  38 C.F.R. § 3.326.  On remand, notice to the Veteran that apprises him of the information and evidence needed to substantiate a claim of service connection on a "secondary" basis should be sent.  38 C.F.R. § 3.159(b).

With regard to the Veteran's service-connected right ankle disability, the Veteran reports that he had to leave his substantially gainful Postal Service employment because he was unable to stand.  In light of the Rice Court's ruling that evidence of unemployability in the context of a rating claim may include a TDIU claim, the Board finds that remand of the issue of TDIU for development by the RO is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record); see also Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement).  

In addition to the foregoing, VA regulations provide for referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular rating, those cases where a service-connected disability presents an exceptional or unusual disability picture that application of the regular schedular standards is rendered impractical, such as where there is marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Based on lay evidence that the Veteran's service-connected right ankle disability may have led to his job loss, remand for referral of the matter to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation throughout the appeal period, is also warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice, with regard to the Veteran's claim of service connection for a right foot disorder, that apprises him of the information and evidence needed to substantiate the claim on a "secondary" basis.

2.  Comply with VA's duty to notify and assist the Veteran with respect to the claim advanced for TDIU entitlement, including providing appropriate VCAA notice.  

3.  Contact the appropriate federal agency/official for a copy of the Veteran's U. S. Postal Service early retirement records.

4.  Schedule the Veteran for a new VA examination regarding the claim for service connection for a right foot disorder.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings must be reported in detail.  The examiner must also record all pertinent medical complaints and symptoms.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that a current right foot disorder was incurred during active duty service or is directly related to some incident of active duty service.  

If the examiner determines that a current right foot disorder is not directly related to active duty service, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that a current right foot disorder was caused by, or is aggravated by, the Veteran's service-connected right ankle disorder.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.    

The examiner is advised that the term "at likely as not does not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus as against.  

A complete rationale for all opinions must be provided.

5.  After completion of steps 1, 3, and 4, re-adjudicate the claim of service connection for a right foot disorder, including as secondary to the Veteran's service-connected right ankle fracture residuals disability.

6.  After completion of steps 2 and 5, schedule the Veteran for a VA examination to assess the Veteran's ability to obtain and maintain gainful employment as a consequence of one or more of his service connected disabilities.  The claims file in its entirety should be provided to the VA examiner for use in the study of this case.  Such examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner. 

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are, individually or in combination, sufficiently severe to produce unemployability (less than substantially gainful employment).  The Veteran's age or any non service-connected disabilities, may not be considered in answering this question. 

The examiner is advised that the term "at likely as not does not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  

A complete rationale must be provided for all opinions provided.

7.  The Veteran is hereby notified that it is his responsibility to report for all examinations and to cooperate in the development of the claims; and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

8.  Refer the issue of an increased rating for service-connected right ankle fracture residuals to the Under Secretary for Benefits, or to the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation during the appeal period.

9.  After completion of all of the above and any other development deemed necessary, review the expanded record and determine if a higher schedular rating or entitlement to individual unemployability may be granted for the Veteran's right ankle fracture residuals disability; also, whether an extraschedular rating is warranted at any time during the appeal period.  

If any benefit sought remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case, and afford the Veteran an opportunity to respond.  Then, return the case to the Board for appellate review, if otherwise in order.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


